HOFFMAN, District Judge.
No additional testimony on the part of the United States has been taken in this court, nor has any reason for reversing the decision of the board been suggested—the case having been submitted on both sides without argument. On looking into the transcript we find the genuineness of the original title fully established by proof. The expediente is duly produced from the archives, containing the petition and usual documents, and also the approval of the departmental assembly. The conditions of the grant seem to have been substantially complied with, and the locality of the land is indicated with great precision by the descriptions in the grant and petition, and the delineations on the map which is found in the expediente. The decree of the board must therefore be affirmed.